The plaintiff can take nothing by her exception. The inconsequential injury reported by the referee may apparently be fully compensated, and the land itself recovered in proceedings at law; but if not, the manifest object of this proceeding being to compel the defendant to pay an exorbitant price for the narrow *Page 573 
strip of land upon which, through mutual mistake, her two houses are partly situate, and which is comparatively valueless except for purposes of litigation, or subject her to great inconvenience and expense in removing the buildings, equity will not aid in this attempted act of oppression, and will not take jurisdiction to give the plaintiff redress other than that afforded her by the alternative decree made at the trial term. See Wason v. Sanborn, 45 N.H. 169; Clark v. Society, 46 N.H. 272, 275, 276; Bassett v. Company, 47 N.H. 426, 439, 441, 443.
Exception overruled.
CLARK, J., did not sit: the others concurred.